Citation Nr: 0121479	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  99-22 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

The propriety of the 30 percent rating assigned for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1972.

This case came to the Board of Veterans' Appeals (Board) from 
a rating decision rendered in July 1999, in which the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) awarded entitlement to service 
connection for PTSD, assigning a 30 percent evaluation 
thereto.  Following the receipt of additional evidence, the 
RO in an August 1999 rating action continued the 30 percent 
rating for PTSD.  The veteran disagreed with the assigned 
rating, and subsequently perfected an appeal of those 
decisions.

In July 2001, the veteran's representative raised the issue 
of entitlement to service connection for diabetes due to 
exposure to Agent Orange.  As that issue has not been 
properly developed on appeal, it is referred to the RO for 
appropriate action.


REMAND

Service connection for PTSD was granted by rating action in 
July 1999 and a 30 percent rating was assigned, effective 
from May 7, 1999.

The most recent VA psychiatric examination was conducted in 
July 1999.  The examiner indicated that no files were 
available for review prior to the examination.  The veteran 
reported that he had been employed since 1986.  The diagnosis 
was chronic moderate PTSD and the examiner assigned a global 
assessment of functioning (GAF) score of 60.  It was 
indicated that there was moderate social and industrial 
impairment due to PTSD.

In August 2001, the veteran's representative submitted 
additional VA outpatient treatment records, including mental 
health treatment records dated from September 1999 to April 
2001.  An October 1999 entry shows that the veteran reported 
that he had been fired from his job and a GAF score of 30 was 
assigned.  An August 2000 entry shows that he reported that 
he had been fired from his last three positions.  He reported 
problems with short term memory.  It was noted that he had 
major difficulty with the interpersonal communications common 
among a group of employees.  

An April 2001 entry shows that the veteran reported that he 
was doing poorly.  He reported a low frustration tolerance 
and difficulty dealing with authority.  He also reported that 
he had a difficult time making reasonable work related 
decisions.  The impression was PTSD and a GAF score of 30 was 
assigned.  

The Board notes that any pertinent evidence submitted by the 
appellant which is accepted by the Board must be referred to 
the RO for review and preparation of a supplemental statement 
of the case, unless this procedural right is waived by the 
appellant.  38 C.F.R. § 20.1304(c) (2000).  The veteran has 
not waived RO consideration of this evidence.  Therefore, 
this case must be remanded to the RO for consideration of the 
additional evidence submitted by the veteran.

The Board further finds that the evidence suggests that the 
veteran's service-connected PTSD has increased in severity 
and another examination is needed to determine the current 
severity of the service-connected PTSD.  The RO should obtain 
any other VA or private medical records not currently in the 
claims folder.

The Board points out that the United States Court of Appeals 
for Veterans Claims (Court), has held that there was a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It was 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers, if any, who have 
treated him for his service-connected 
PTSD since April 2001.  Thereafter, the 
RO should obtain legible copies of all 
records from any identified treatment 
source not currently of record.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  The claims folder must be made 
available to the examiner for review 
before the examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include a 
Global Assessment of Functioning score on 
Axis V.  The examiner should be requested 
to express an opinion as to the degree of 
disability currently manifested by the 
PTSD, under the criteria of Diagnostic 
Code 9411, to include the degree of 
occupational and social impairment.  If 
possible, the examiner should indicate 
whether the evidence demonstrates 
different degrees of impairment since May 
7, 1999, when service connection was 
granted for PTSD, and if so, the periods 
of time that correspond to each different 
degree of disability.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4.  Following completion of the above, 
the RO should review the veteran's claim, 
to include consideration of whether 
staged ratings are appropriate under the 
holding in Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the claims remain 
denied, a supplemental statement of the 
case should be issued to the veteran and 
his representative and they should be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The veteran needs to 
take no action until he is informed.

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. STROMMEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


